RICE, C. J.—
When the distributive share of a widow embraces slaves that have not been sold, as well as other property, the executor or administrator is not entitled to commissions on the whole of it. He is not entitled to commissions on slaves distributed among the distributees. Claycomb v. Claycomb, 10 Gratt. 589; Wilson v. Wilson, 30 Ala. 670 ; Shepard v. Parker, 13 Ired. 103 ; Potter v. Stone, 2 Hawks’ Rep. 30; Newberry v. Newberry, 28 Ala. R. 691; Stong v. Wilkson, 14 Missouri Rep. 121; Gordon v. West, 8 New Hamp. R. 444.
That principle would have been violated by granting the motion of the executor as made in the present case. The motion as made clearly asked too much ; it claimed more than the executor was entitled to; and for that reason, if for no other, the probate court was justified in ■overruling it.
There is no error, and the decree of the probate court is affirmed.